Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 1 of 32




                     EXHIBIT C
           Case
             Case
                1:19-cr-00725-JPO
                  1:05-cr-00830-HB Document
                                    Document45-3
                                             28 Filed
                                                 Filed12/23/05
                                                       12/12/19 Page
                                                                 Page12ofof232




                                SERCARZ & RIOPELLE, LLP
                                          CARNEGIE HALL TOWER
                                     152 WEST 57TH STREET, 24TH FLOOR
                                       NEW YORK, NEW YORK 10019
                                               (212) 586-4900
                                          FACSIMILE (212) 586-1234
                                          www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ*


JULIA L. GATTO
 *
  ADMITTED IN NY & NJ



                                                                  December 23, 2005


VIA FAX AND ECF

The Honorable Harold Baer
United States District Court
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                    Re:   United States v. Ishan Sharif Khwaja, 05 Cr. 830 (HB)

Dear Judge Baer:

        In light of the statements recently made by our President, I would respectfully ask that
the Court permit me to make one additional discovery application on behalf of my client, which
was not included in the motions filed on December 16. The application is this: that the Court
direct the Department of Justice to ascertain from all relevant agencies of the Executive Branch
of our government whether any communication (whether oral or email) of my client, or any of
the companies with which he was affiliated (i.e. National Electronics, Inc., Taban Company,
Inc., Krona Trading, Inc. or Mailtronics, Inc.), was covertly intercepted and/or recorded as part
of our national effort to combat terrorism. In connection with this application, I request that the
Court also direct the Department of Justice to obtain an affidavit from each such government
agency, averring that a search of the agency’s records has been done, and that no such
communications were intercepted and/or recorded (if that is the case). Of course, if any such
communications were intercepted and/or recorded, I ask that they be produced to Mr. Khwaja
promptly, and that the Court order such production.

       In connection with this application I note that this case was investigated by the Joint
Terrorism Taskforce, which I believe did surveillance on the business premises of National
Electronics for a period of more than a year before the indictment in this case was returned. I
also note that early on in this case AUSA Leung represented to me that no statements of my
        Case
          Case
             1:19-cr-00725-JPO
               1:05-cr-00830-HB Document
                                 Document45-3
                                          28 Filed
                                              Filed12/23/05
                                                    12/12/19 Page
                                                              Page23ofof232
The Honorable Harold Baer
December 23, 2005
Page 2

client were recorded, and I have no reason to doubt Mr. Leung’s bona fides in making that
representation. However, I note that there have been instances where the fact of surreptitious
interception and/or recording of statements has been withheld from the United States Attorney’s
Office, see United States v. Huss, 482 F.2d 38 (2d Cir. 1973) and, therefore, I believe this
application is appropriate, given what seems to have been an ongoing campaign of interception
and recording of statements by the Executive Branch of government outside the direct
supervision of the Department of Justice.

                                                           Respectfully submitted,

                                                                  S/

                                                           Roland G. Riopelle

Cc:    AUSA Wilson Leung, Esq.
       AUSA Lisa Korologos, Esq.
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 4 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 5 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 6 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 7 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 8 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 9 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 10 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 11 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 12 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 13 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 14 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 15 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 16 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 17 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 18 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 19 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 20 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 21 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 22 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 23 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 24 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 25 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 26 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 27 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 28 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 29 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 30 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 31 of 32
Case 1:19-cr-00725-JPO Document 45-3 Filed 12/12/19 Page 32 of 32
